Citation Nr: 1231785	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES


1.  Entitlement to an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.

2.  Entitlement to a rating higher than 60 percent for residuals of a vertebral fracture at T-12.

3.  Entitlement to a rating higher than 20 percent for residuals of a right shoulder injury.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2000 and in July 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in October 2000, the RO increased the rating for the back disability to 40 percent and increased the rating for the right shoulder to 20 percent.  In November 2000, the Veteran submitted a notice of disagreement as to the ratings.  In a rating decision in July 2001, the RO increased the rating for the back disability to 60 percent. 

On the claim for an earlier effective date for the grant of a total disability rating for compensation based on individual unemployability, in a decision in June 2004, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2005, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and vacated and remanded the case to the Board for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In December 2005, the Board remanded the claim for further development.

After the remand directive was completed, in a decision in November 2006, the Board denied an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  The Veteran then appealed the Board's decision to the Court.  In a Memorandum Decision in June 2008, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  




In September 2009, in complying with the Court's Memorandum Decision, the Board remanded the claim for adjudication of the claim under 38 C.F.R. § 3.400(o)(2).

In May 2011, the Board remanded the effective date claim and the claims for increase for additional development.  

On the effective date claim, since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the requested development on the claims for increase has been completed, no further action to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The claim for an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a vertebral fracture at T-12 are characterized by severe limitation of motion of the thoracolumbar spine and radiculopathy without evidence of spinal cord involvement, unfavorable ankylosis of the thoracolumbar spine, or moderately severe incomplete paralysis of the affected nerve.  

2.  The residuals of a right shoulder injury are manifested by flexion and abduction to shoulder level and minimal degenerative joint disease of the acroclavicular joint.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for residuals of a vertebral fracture at T-12 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Code 5293, 5285, 5291, 5292 (effective before September 23, 2002), Diagnostic Codes 5293, 5285, 5291, 5292, (effective on September 23, 2002), and Diagnostic Codes 5235, 5243 (effective on September 26, 2003); 38 C.F.R. §4.124a, Diagnostic Code 8520 (2011). 

2.  The criteria for a rating higher than 20 percent for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided post-adjudication VCAA notice in May 2011, after the initial RO action, in contravention of Pelegrini, In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  




The RO provided post-adjudication VCAA notice by letter, dated in May 2011.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  Pelegrini.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained the service treatment records as well as VA and private medical records and records of the Social Security Administration.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in May 2011.  As the reports of the VA examinations are based on medical history and describe the disabilities in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disabilities is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a disability of the musculoskeletal system, the rating factors include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, and weakness.  38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to joints, the factors to consider are more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see DeLuca at 206-07.




Also with arthritis or periarticular pathology, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Also pain with limited functional ability during flare-ups when a joint is used repeatedly is a factor.  See DeLuca at 206-07. 

Rating Criteria for Residuals of a Vertebral Fracture at T-12  

The Veteran filed his claim for increase on February 2, 2000.  In a rating decision in July 2001, the RO increased the rating to 60 percent under Diagnostic Codes 5258 and 5293.

During the appeal, the criteria for rating disabilities of the spine were revised, effective, September 23, 2002, and again effective September 26, 2003. When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000. 

Rating Criteria before September 23, 2002

Before September 23, 2002, a rating of 60 percent was the maximum schedular rating under Diagnostic Code 5293 for pronounced intervertebral disc syndrome, which equates to persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.







As for other potentially applicable Diagnostic Codes, that is, Diagnostic Codes that provided a rating higher than 60 percent, under Diagnostic Code 5285, the criteria for a 100 percent rating are residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  With lesser involvements the disability is rated on limitation of motion and nerve paralysis. 

As for limitation of motion, under Diagnostic Code 5291, the maximum schedular rating for limitation of motion of thoracic spine is 10 percent, which equates to severe limitation of motion. 

Under Diagnostic Code 5292, the maximum schedular rating for limitation of motion of lumbar spine is 40 percent, which equates to severe limitation of motion.

For nerve paralysis of the sciatic nerve, the criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent rating is moderate incomplete paralysis.  The criteria for a 40 percent rating are moderately severe incomplete paralysis.  The criteria for a 60 percent rating are severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. §§ 4.123, 124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Rating Criteria on September 23, 2002

Effective on September 23, 2002, Diagnostic Code 5293 was amended. 





Intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate ratings for chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation. 

The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least six weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5293. Note 1. 

There was no change to Diagnostic Codes 5285, 5291, 5292, and 8520. 

Rating Criteria on September 26, 2003

Effective from September 26, 2003, disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1). 

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The General Rating Formula applies to Diagnostic Codes 5235 and 5243. 




Under the Formula for Rating Intervertebral Disc Syndrome, the criteria for a 60 percent rating are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5293 was replaced by Diagnostic Code 5243.

Diagnostic Code 5285 was replaced by Diagnostic Codes 5235 and is rated under the General Rating Formula.  Diagnostic Codes 5291 and 5292 were eliminated and limitation of motion is rated under the General Rating Formula.   There was no change in Diagnostic Code 8520.

Facts

VA records show that in December 1999 the Veteran had chronic back pain, which was treated an implanted morphine pump.  

On VA examination in March 2000, the Veteran stated that he had two back surgeries, which had improved his back pain by about 30 percent and the morphine pump decreased the pain by about 40 percent.  The pertinent findings were forward flexion to 30 degrees, extension to 10 degrees, lateral bending to 25 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  X rays showed a normal lumbar lordosis without scoliosis with moderate posterior spondylosis and no instability.  The diagnosis was mechanical non-radicular low back pain and lumbar spondylosis.

VA records show that in October 2000 the Veteran stated that the morphine took the edge off of his back pain and that daily exercise allowed him to function, although he was limited in exercise due to pain.  The Veteran was given a theraband for lower extremity strengthening. 

In May 2001 on a VA general medicine examination, the Veteran stated that the morphine provided some pain relief.  A motor examination was normal and there was decreased sensation to touch at L1, L2, and L5-S1.



On VA examination in June 2001, the Veteran complained of severe back pain for which he used a cane and morphine.  The pertinent findings were forward flexion to 20 degrees, extension to 20 degrees, lateral bending to 10 degrees, and rotation to 10 degrees.  The straight leg raising test was positive with shooting pain down to the feet.  Motor strength was full.  There was decreased sensation to light touch in the lower extremities.   X-rays showed minimal degenerative disc disease at L2-L3.  The impression was thoracic spine degenerative disc disease and lumbar spine degenerative disc disease with evidence of old compression fractures at T-10, T-11, and T-12.

VA records show that in September 2001 the Veteran was on medication for back pain.  It was noted that sensation in the feet was intact to light touch.  In July 2002, the Veteran complained of right hip and right leg pain.  In February 2003, the Veteran complained of low back pain, radiating down the right and left legs.

In August 2002, a private neurosurgeon stated that the Veteran had lower lumbar radiculopathy and disc disease.

Private pain management records from 2002 through 2011 show that the Veteran received regular maintenance for a morphine pump.  In July 2005, the Veteran complained of low back pain, radiating to the lower extremities.  There was no change in bowel or bladder function.  

On VA examination in April 2005, motor function in the lower extremities was 5 of 5 and sensation was intact to light touch and pinprick.  The knee and ankle reflexes were 2. 

In November 2009, a private physician stated the Veteran had daily low back pain with numbness in the left thigh and that steroid injections had not resolved the symptoms.  There was no bowel or bladder dysfunction.  It was noted that the Veteran exercised to keep his back strong. 



In September 2010, the Veteran's spouse stated that the Veteran had difficulty sleeping due to pain.  

In May 2011, a MRI of the lumbar spine showed neural foraminal narrowing secondary to posterior disc bulges, and facet joint hypertrophy at L1-2, L2-3, L3-4, and L4-5. 

On VA examination in May 2011, the Veteran described severe pain and he stated that he was unable to work due to his inability to sit or stand for more than a few minutes at a time.  The Veteran could drive for up to 30 minutes.  He stated that his low back condition had gotten progressively worse, which was treated with a morphine pump and steroid injections.  The Veteran had urinary but not fecal incontinence.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and thoracolumbar spinal pain that was severe, constant, and occurred on a daily basis.  The pain radiated to the lower extremities.  There were no incapacitating episodes.  

On examination there was kyphosis and lumbar flattening, but no ankylosis of the thoracolumbar spine.  There was spasm, guarding, pain with motion, and tenderness of the thoracolumbar spine, but no atrophy.  Muscle spasm, localized tenderness, and guarding resulted in an abnormal gait and an abnormal spinal contour.  

Flexion was to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  There was additional evidence of pain following repetitive motion and no additional limitations after three repetitions.  Except for the right knee reflex, the left knee and right and left ankle reflexes were normal.  On sensory evaluation of the affected nerves, L-2 to L-4, vibration and position senses were normal.  Pinprick and light touch sensations were absent from the lower extremities.  There was dysesthesia.  





Motor testing of the hips, knee, ankles, and great toes was normal.  There was no muscle atrophy.  The Lasegue's sign was negative.  The range of motion was not limited by fatigue, weakness, lack of endurance or incoordination.  X-rays showed compression at T-12 and spondylosis of the lumbar spine.  The diagnosis was degenerative joint disease of the thoracolumbar spine with radicular symptoms to the lower extremities.  The VA examiner stated that there was no evidence of spinal cord involvement and that the Veteran was not bed ridden or paralyzed or required long leg braces. 

VA records show that in May 2012 the Veteran stated that his back pain prevented him from sleeping, despite the use of a morphine pump.  He stated that he had pain down to the left thigh.

Analysis

A Rating under the Criteria in Effect before September 23, 2002

Under the criteria in effect before September 23, 2002, the 60 percent rating under Diagnostic Code 5293 was the maximum schedular rating, which equated to pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief.  There was no higher rating under Diagnostic Code 5293. 

As for Diagnostic Code 5285, the criteria for a 100 percent rating were residuals of a vertebral fracture with spinal cord involvement, bedridden, or requiring long leg braces.  As shown most clearly on VA examination in May 2011, there was no evidence of spinal cord involvement and the Veteran was not bed ridden or did he require long leg braces and the criteria for 100 percent rating under Diagnostic Code 5285 had not been meet. 




Diagnostic Code 5285 did provide for lesser involvement, that is, a rating less than 100 percent, based on limitation of motion and nerve paralysis.  However a separate rating for intervertebral disc syndrome and for a rating based limitation of motion and nerve paralysis is not permissible.  38 C.F.R. § 4.14 (avoiding separate ratings for the same disability under various diagnostic codes); see Boggs v. Peake, 520 F.3d 1330, 1337 (2008) (under 38 C.F.R. § 4.14 a veteran cannot be compensated more than once for the same disability). 

The Rating Schedule does allow rating intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate ratings for chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation [emphasis added], 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective on September 23, 2002); and 38 C.F.R. § 4.71a, preamble to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (intervertebral disc syndrome is rated either under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating)  (effective on September 26, 2003). 

For the purpose of the analysis the limitation of motion of the lumbar spine equated to severe limitation of motion under Diagnostic Code 5292, which equated to a rating of 40 percent, which was the maximum schedular rating for limitation of motion of the lumbar spine in the absence of unfavorable ankylosis under Diagnostic Code 5289, which has not been demonstrated.  

As for limitation of motion of the dorsal or thoracic spine, the maximum schedular rating for limitation of motion was 10 percent.  A separate rating for limitation of motion of the dorsal or thoracic spine and for the lumbar spine is not permitted.  38 C.F.R. § 4.14 (avoiding separate ratings for the same disability under various diagnostic codes); 




see Boggs supra; see 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002) (In the proposed amendment to revise the Rating Schedule, pertaining to the spine with the intended effect, in part, to ensure unambiguous criteria, the thoracic and lumbar segments ordinarily move as a unit and as it is clinically difficult to separate the range of movement of one from that of the other the thoracolumbar spinal segment is rated as one, not separately rated); 68 Fed. Reg. 51454, 51457 (Aug. 27, 2003) (final rule codified at 38 C.F.R. § 4.71a, Note 6, following the General Rating Formula for Diseases and Injuries of the Spine).

As 40 percent is the maximum schedular rating under Diagnostic Code 5292, the remaining question is the degree of nerve paralysis, the rating of which would then be combined under 38 C.F.R. § 4.25 with the 40 percent rating for limitation of motion to determine whether a rating higher than 60 percent is warranted. 

As nerve paralysis, the criterion for a 10 percent rating was mild incomplete paralysis.  The criterion for a 20 percent rating was moderate incomplete paralysis.  The criteria for a 40 percent rating were moderately severe incomplete paralysis.  The criterion for a 60 percent rating was severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. §§ 4.123, 124a, Diagnostic Code 8520.  Throughout the appeal period the rating criteria of Diagnostic Code 8520 have not changed.  

In this case, a rating of 10 percent for mild incomplete paralysis with bilateral involvement when combined with 40 percent rating under 38 C.F.R. § 4.25 would not result in a rating higher than the assigned rating of 60 percent.  

For example, the ratings would be 40 percent (limitation of motion) combine with 10 percent and 10 percent for mild incomplete paralysis (the two 10s representing bilateral involvement, applying the bilateral factor to 10 and 10, results in 21 percent.  Forty percent combined with 21 percent under 38 C.F.R. § 4.25, results in 53 percent, which is converted by rounding to 50 percent, which is less than 60 percent.  



If for example, the ratings would be 40 percent (limitation of motion) combine with 20 percent and 20 percent for moderate incomplete paralysis (the two 20s representing bilateral involvement, applying the bilateral factor to 20 and 20, results in 40 percent.  Forty percent combined with 40 percent under 38 C.F.R. § 4.25, results in 64 percent, which is converted by rounding to 60 percent, which is equal to 60 percent.  

If for example, the ratings would be 40 percent (limitation of motion) combine with 40 percent and 40 percent for moderately severe incomplete paralysis (the two 40s representing bilateral involvement, applying the bilateral factor to 40 and 40, results in 70 percent.  Forty percent combined with 70 percent under 38 C.F.R. § 4.25, results in 81 percent, which is converted by rounding to 80 percent, which is greater than 60 percent.  

Therefore in order to assign a rating of higher than 60 percent, the findings must at least more nearly approximate or equate to moderately severe incomplete paralysis under Diagnostic Code 8520.  

The record shows that on VA examination in March 2000, the diagnosis in part was mechanical non-radicular low back pain and lumbar spondylosis.  In May 2001 on a VA general medicine examination, the motor examination was normal and there was decreased sensation to touch at L1, L2, and L5-S1.  The straight leg raising test was positive with shooting pain down to the feet.  There was decreased sensation to light touch in the lower extremities.   

VA records show that in September 2001 sensation in the feet was intact to light touch.  In August 2002, a private neurosurgeon stated that the Veteran had lower lumbar radiculopathy and disc disease.  Private pain management records show that in July 2005 the Veteran complained of low back pain, radiating to the lower extremities.  There was no change in bowel or bladder function.  




On VA examination in April 2005, motor function in the lower extremities was 5 of 5 and sensation was intact to light touch and pinprick.  The knee and ankle reflexes were 2. 

In November 2009, a private physician stated the Veteran had daily low back pain with numbness in the left thigh and that steroid injections had not resolved the symptoms.  There was no bowel or bladder dysfunction.  It was noted that the Veteran exercised to keep his back strong.  On VA examination in May 2011, the Veteran had pain radiating to the lower extremities.  There were no organic changes, such as atrophy.  Except for the right knee reflex, the left knee and right and left ankle reflexes were normal.  On sensory evaluation of the affected nerves, L-2 to L-4, vibration and position senses were normal.  Pinprick and light touch sensations were absent from the lower extremities.  There was dysesthesia.  

The Veteran has denied any bowel dysfunction.  And the bladder incontinence was not been to the service-connected disability.  As the nerve involvement has been consistently wholly sensory, the rating at most is to a moderate degree.  38 C.F.R. § 4.124a.  As already explained a 40 percent for limitation of motion combine with 20 percent and 20 percent for moderate incomplete paralysis (the two 20s representing bilateral involvement, applying the bilateral factor to 20 and 20, results in 40 percent.)  Forty percent combined with 40 percent under 38 C.F.R. § 4.25, results in 64 percent, which is converted by rounding to 60 percent, which is equal to 60 percent, not higher. 

In summary, under the criteria in effect before September 23, 2002, the 60 percent rating under Diagnostic Code 5293 was the maximum schedular rating and the 60 percent rating encompassed the Veteran's low back pain; and the preponderance of the evidence is against a schedular 100 percent rating under Diagnostic Code 5285 and a rating higher than 60 percent based on limitation of motion under Diagnostic Codes 5291 and 5292 and nerve paralysis under Diagnostic Code 8520. 38 U.S.C.A. § 5107(b).



A Rating under the Criteria in Effect on September 23, 2002

Effective on September 23, 2002, Diagnostic Code 5293 was amended to provide a rating for intervertebral disc syndrome either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate ratings for chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation. 

Under the amended Diagnostic Code 5293, the 60 percent rating was the maximum scheduler for incapacitating episodes.  There was no change to Diagnostic Codes 5285, 5291, 5292, and 8520.

As the facts did not change, the above analysis, pertaining to Diagnostic Code 5285 and a schedular 100 percent rating or a rating higher than 60 percent based on limitation of motion under Diagnostic Codes 5291 and 5292 and nerve paralysis under Diagnostic Code 8520, does not change, avoiding separate ratings for the same disability under various diagnostic codes and assigning a rating under the Diagnostic Code that results in the higher rating. 

In summary, under the criteria in effect on September 23, 2002, the 60 percent rating under Diagnostic Code 5293 was the maximum schedular rating on the basis of incapacitating episodes and the 60 percent rating encompassed the Veteran's low back pain; and the preponderance of the evidence is against a schedular 100 percent rating under Diagnostic Code 5285 and a rating higher than 60 percent based on limitation of motion under Diagnostic Codes 5291 and 5292 and nerve paralysis under Diagnostic Code 8520.  38 U.S.C.A. § 5107(b).

A Rating under the Criteria in Effect on September 26, 2003, and Currently

Effective from September 26, 2003, disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) 


or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  

The criteria of Diagnostic Codes 5285, 5291, and 5292 were incorporated in General Rating Formula.  There was no change in Diagnostic Code 8520.

Under the Formula for Rating Intervertebral Disc Syndrome, the 60 percent rating is the maximum schedular rating for incapacitating episodes. 

Under the General Rating Formula, a 40 percent rating is the maximum rating for limitation of motion of the thoracolumbar spine.  The criterion for a 50 percent rating is unfavorable ankylosis of the entire thoracolumbar spine, which is not shown.  

As for associated objective neurologic abnormalities, there was no change to Diagnostic Code 8520 and as the facts did not change, the above analysis, pertaining to nerve paralysis under Diagnostic Code 8520 still applies. 

That is where as here nerve involvement has been consistently wholly sensory, the rating at most is to a moderate degree.  38 C.F.R. § 4.124a.  As already explained a 40 percent for limitation of motion combine with 20 percent and 20 percent for moderate incomplete paralysis (the two 20s representing bilateral involvement, applying the bilateral factor to 20 and 20, results in 40 percent.)  Forty percent combined with 40 percent under 38 C.F.R. § 4.25, results in 64 percent, which is converted by rounding to 60 percent, which is equal to 60 percent, not higher. 








While pain is major part of the Veteran's disability, the pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations over a period of 11 years than the Veteran's subjective complaints of pain.

As the criteria for additional higher schedular ratings have not been demonstrated, there is no factual basis for staged ratings.  Hart supra.  

In summary, under the criteria in effect from September 26, 2003, under the Formula for Rating Intervertebral Disc Syndrome, the 60 percent rating is the maximum schedular rating for incapacitating episodes and the 60 percent rating encompassed the Veteran's low back pain; and the preponderance of the evidence is against a rating higher than 60 percent under the General Rating Formula, considering limitation of motion, and objective neurologic abnormalities under Diagnostic Code 8520.  38 U.S.C.A. § 5107(b). 

Rating Criteria for the Shoulder 

The Veteran filed his claim for increase on February 2, 2000.  In a rating decision in October 2000, the RO increased the rating to 20 percent under Diagnostic Codes 5201 and 5203.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Flexion or abduction limited to 90 degrees equates to shoulder level.  Midway between the side and shoulder level equates to 45 degrees. 38 C.F.R. § 4.71a, Plate I. 



For the major extremity, under Diagnostic Code 5200, the criteria for a 30 percent rating are favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees and can reach mouth and head. 

For the major extremity, under Diagnostic Code 5201, the criteria for a 30 percent rating are limitation of motion of the arm midway between the side and shoulder level. 

For the major extremity, under Diagnostic Code 5202, the criteria for a 30 percent rating are recurrent dislocation of the scapulohumeral joint. 

For the major extremity, under Diagnostic Code 5203, there is no rating higher than 20 percent

Facts

In March 2000 on VA examination, range of motion of the right shoulder was abduction to 90 degrees, forward flexion to 100 degrees, internal rotation to 45 degrees, and external rotation to 30 degrees.  There was significant pain with elevation of the arm, and abduction was to 50 degrees.  X-rays of the right shoulder showed a Bankhart repair and mild osteoarthritis of the glenohumeral joint with marked narrowing of the acromioclavicular joint and osteophyte formation inferiorly.  The diagnosis was right frozen shoulder with-Bankhart repair and fracture dislocation of the right shoulder with post-traumatic arthritis and marked limitation of motion.

In June 2001 on VA examination, the Veteran complained of weakness, fatigue and incoordination of the right shoulder due o pain.  X-rays showed mild arthritic changes with a screw placed into the glenoid.  The impression was limited range of motion and mild degenerative changes.




VA records show that in February 2003 the Veteran complained of a decreased range of motion in the right shoulder over several months.  On examination, forward flexion was to 80 degrees, abduction to 70 degrees, and external rotation to 10 degrees.  There was tenderness to palpation across the anterolateral aspect of the right shoulder.

On VA examination in May 2011, it was noted that the Veteran's right arm was the major extremity.  The Veteran was unable to lift his shoulder above shoulder level or rotate the forearm so the palm faces upward.  The Veteran's spouse had to help him wash his hair and back and dress.  

On examination there was no deformity, giving way, instability, incoordination, effusions or flare-ups of joint disease, but there was pain, stiffness, weakness, decreased speed of joint motion, tenderness, and decreased motion.  

Flexion was to 80 degrees, abduction to 90 degrees, internal rotation to 90 degrees, and external rotation to 0 degrees.  After repetitive motion, flexion was to 70 degrees, abduction to 70 degrees, internal rotation to 90 degrees, and external rotation to 0 degrees.  

Analysis

During the course of the appeal flexion has been to 100 degrees, to 80 degrees, and to 70 degrees, which does not more nearly approximate or equate to flexion midway between the side and shoulder level, the criteria for the next higher rating for limitation of flexion under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 






During the course of the appeal abduction has been to 90 degrees with pain beginning at 50 degrees, to 70 degrees, and to 70 degrees, which does not more nearly approximate or equate to abduction midway between the side and shoulder level, the criteria for the next higher rating higher for limitation of abduction under Diagnostic Code 5201, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.  

And a separate rating for either flexion or abduction within Diagnostic Code 5201 is not permitted, unless expressly provide for otherwise, which it is not.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

As the evidence does not show ankylosis or recurrent dislocations, Diagnostic Codes 5200 and 5202 do not apply.  And the highest rating under Diagnostic Code 5203 is 20 percent. 

While the Veteran does experience pain, the pain does not raise to the level of functional loss of flexion or abduction to 45 degrees under Diagnostic Code 5201. See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 

As the criteria for a higher rating have not been demonstrated, there is no factual basis for staged ratings.  Hart, supra.  

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the right shoulder and the benefit-of-the- doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 





Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such ratings.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted for the increased ratings.

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, the Veteran has been rated totally disabled and the Veteran has a pending claim for an earlier effective date for the total rating.  Therefore neither the Veteran nor the record raises an unadjudicated claim for a total disability rating for compensation based on individual unemployability.  



See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 60 percent for residuals of a fracture at T12 with low back pain is denied.

A rating higher than 20 percent for residuals of a right shoulder injury is denied.


REMAND

The Veteran is seeking an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  

In the remand in May 2011, the Board noted that before February 2, 2000, the Veteran's combined service-connected disability rating did not meet the minimum percentage requirements for a total disability rating for two or more disabilities with at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, or one 60 percent disability.

As directed in the Board's remand in May 2011, since there was no evidence,  addressing whether the Veteran was unemployable before February 2000, a VA medical opinion was deemed necessary.  

As the VA medical opinion has not been obtained, the case is REMANDED for the following action:


1.  Arrange to have the Veteran's file reviewed by VA physician to render an opinion on the following:

Whether from February 1, 1999, to February 2000, the Veteran's service connected disabilities, residuals of T-12 fracture with low back pain, residuals of a right shoulder injury, appendectomy scar, postoperative vocal cord polyp, and residuals of fracture of right little finger, with a combined rating of 30 percent, prevented the Veteran from securing or following a substantially gainful occupation.  

If however after a review of the record, an opinion is not possible without resort to speculation, please clarify whether the opinion is beyond what may be reasonably concluded based on the evidence of record. 

2.  After the above development is completed, adjudicate the claim for an effective date before February 2, 2000, for a total disability rating for compensation based on individual unemployability, applying 38 C.F.R. § 3.400(o)(2) and 38 C.F.R. § 4.16(b) (extraschedular).  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


